PER CURIAM:
In this.claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $185.00 for hospital services rendered to an inmate of the Beckley Work Release Center. Respondent answers and says that the services were rendered *166during fiscal year 1975-76, but the bill presented for payment was not received by the respondent until after the fiscal year had expired. There were, however, funds remaining in the respondent’s appropriation from which the obligation could have been paid.
In view of the foregoing, the Court hereby makes an award to the claimant in the amount requested.
Award of $185.00.